Citation Nr: 0108522	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-11 107	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) currently rated at 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 RO decision, which granted the 
veteran's service connection claim for PTSD and assigned a 50 
percent evaluation for such.  The veteran currently appeals 
to the Board for an increased rating for PTSD.  In addition, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

REMAND

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000); 
however, he continues to appeal to the Board for a higher 
rating.  

The United States Court of Appeals for Veterans Claims has 
noted that rating decisions must be based on medical findings 
that relate to the applicable criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The Court has held that the Board, in 
turn, may consider only independent medical evidence to 
support Board findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Presently, the only VA examination of 
record is a November 1999 PTSD assessment, which the RO based 
its grant of service connection for PTSD, as well as an 
initial rating of 50 percent.  
(It was noted that the veteran failed to report for two VA 
examinations, which were scheduled in January 2000; however 
there is no letter of record notifying the veteran of the 
scheduled examinations.)  A close review of the veteran's 
November 1999 examination indicates that the medical findings 
do not adequately address the proper rating criteria pursuant 
to Diagnostic Code 9411.  As a result, the examination is 
inadequate for purposes of rating the veteran's PTSD 
disability and a new examination is warranted in this case.

Because the rating under consideration is the initial rating 
following the grant of service connection, the RO must 
consider whether staged ratings are warranted.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

In addition to the reasons for remand noted above, it is 
noted that, subsequent to the RO's development of this claim, 
new requirements for the development of claims were added to 
the law under the Veteran's Claims Assistance Act of 2000.  
Through no fault of the RO, the claimant has not had the 
benefit of the procedural steps mandated by the United States 
Congress.  Nonetheless, the case must be remanded for 
development in accordance with the requirements of the 
Veterans Claims Assistance Act.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The examiner must 
review the entire claims folder and a 
copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect her personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran have persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?

u.  Is the veteran in persistent danger 
of hurting herself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical Global Assessment 
of Functioning Score, as provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This score should 
be based only on the veteran's service 
connected psychiatric disability.  It is 
imperative that the physician explain the 
significance of the score assigned in 
order to assist the RO and the Board to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

6.  The RO should readjudicate the claim 
for an increased rating for PTSD, taking 
into account the requirements of 
Fenderson v. West, 12 Vet.App. 119 
(1999), as applicable to initial ratings.  
All appropriate laws and regulations 
should be applied.  If the benefit being 
sought by the claimant is not resolved to 
his satisfaction, he and his 
representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



